Citation Nr: 9933511	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for a grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to August 
1990, and from February 1991 to June 1991.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating determination entered in 
September 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, establishing an 
effective date of March 29, 1996, for a grant of entitlement 
to service connection for bilateral pes planus.


REMAND

In his May 1997 substantive appeal, the appellant requested a 
personal hearing before a member of the Board at a local VA 
Regional Office.  In June 1997 and February 1999 the RO sent 
a letter to the veteran asking him if he still desired a 
Travel Board hearing.  The record indicates that he did not 
respond to the letters.

Since it is apparent that the veteran still desires a Board 
hearing on appeal, pursuant to 38 C.F.R. § 20.700 (1999), the 
veteran should be scheduled for a personal hearing before a 
member of the Board at the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

A hearing at the VA Regional Office in 
St. Paul, Minnesota, before a Member of 
the Board, should be scheduled, and the 
veteran and his representative should be 
notified of the date and time of such 
hearing.  He should be advised of a video 
conference hearing as an alternative.  
The veteran should be advised that he is 
free to submit any additional relevant 
evidence and argument at the time of his 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
veteran due 
process of law.  The Board intimates no opinion as to the 
eventual determination to be made in this case.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












